JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). It is
*515ORDERED AND ADJUDGED that the district court’s order filed August 26, 2004 be affirmed. The court properly dismissed the case for lack of subject matter jurisdiction, as appellant does not allege that the parties are diverse and his constitutional claim is “ ‘patently insubstantial,’ presenting no federal question suitable for decision.” Best v. Kelly, 39 F.3d 328, 330 (D.C.Cir.1994) (quoting Neitzke v. Williams, 490 U.S. 319, 327 n. 6, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.